Exhibit 10.1

 



AMENDMENT TO AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

 

This AMENDMENT TO AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this
“Amendment”), is entered into as of August 24, 2018, by and among TheMaven,
Inc., a Delaware corporation (“TheMaven”), Maven Coalition, Inc., a Nevada
corporation and a wholly-owned subsidiary of TheMaven (“Purchaser”), and Say
Media, Inc., a Delaware corporation (“Seller”). TheMaven, Purchaser and Seller
are each, individually, a “Party” or, collectively, the “Parties.” Capitalized
terms used but not otherwise defined herein will have the same meanings ascribed
to such terms in the Asset Purchase Agreement.

 

RECITALS

 

WHEREAS, the Parties entered into that certain Asset Purchase Agreement, dated
as of August 2, 2018, by and among the Parties (the “Original Asset Purchase
Agreement”);

 

WHEREAS, the Parties amended and restated the Original Asset Purchase Agreement
by entering into that certain Amended and Restated Asset Purchase Agreement,
dated as of August 4, 2018 (the “Asset Purchase Agreement”);

 

WHEREAS, the Parties desire, solely on the terms and subject to the conditions
set forth herein, to further amend certain terms and conditions of the Asset
Purchase Agreement pursuant to Section 7.12 of the Asset Purchase Agreement; and

 

WHEREAS, except for the terms and conditions of the Asset Purchase Agreement
specifically amended herein, the remaining terms and conditions of the Asset
Purchase Agreement remain in full force and effect.

 

NOW, THEREFORE, in consideration of the premises and the respective covenants,
agreements and conditions contained herein, the parties hereto agree as follows:

 

1.Amendment Payments. On the date hereof, TheMaven shall pay to each of the
respective recipients thereof as set forth on Schedule 1 hereto the payments set
forth on Schedule 1 hereto (the “Amendment Payments”).

 

2.Final Forms of Ancillary Documents. The Parties acknowledge and agree that:

 

a.Attached as Exhibit A hereto is the final form of the certificate contemplated
by Section 2.3(c) of the Asset Purchase Agreement;

 

b.Attached as Exhibit B hereto is the final form of the certificate contemplated
by Section 2.3(d) of the Asset Purchase Agreement;

 

c.Attached as Exhibit C hereto is the final form of the certificate contemplated
by Section 2.4(d) of the Asset Purchase Agreement;

 

d.Attached as Exhibit D hereto is the final form of the certificate contemplated
by Section 2.4(o) of the Asset Purchase Agreement, as amended hereby;

 

e.Attached as Exhibit E hereto is the final form of the Bill of Sale;

 

f.Attached as Exhibit F hereto is the final form of the Assignment and
Assumption Agreement;

 

g.Attached as Exhibit G hereto is the final form of the IP Assignment Agreement;

 

h.The form of security agreement attached as Exhibit H-1 hereto and the form of
subordination agreement attached as Exhibit H-2 hereto collectively constitute
the final form of the Security Agreement; and the form of promissory note
attached as Exhibit H-3 hereto is the final form of the Promissory Note;

 

i.Attached as Exhibit I hereto is the final form of the certificate contemplated
by Section 2.5(i) of the Asset Purchase Agreement;

 



 

 

 

j.Attached as Exhibit J hereto are the final forms of the sole UCC termination
statements contemplated by Section 2.5(j) of the Asset Purchase Agreement; and

 

k.Attached as Exhibit K hereto is the final form of the instrument of transfer
contemplated by Section 2.5(k) of the Asset Purchase Agreement.

 

3.Contingent Amendment of Asset Purchase Agreement. On condition, and solely to
the extent, that TheMaven pays the Amendment Payments to the respective
recipients thereof as set forth on Schedule 1 hereto on the date hereof, the
Asset Purchase Agreement shall be amended as follows with effect from such time
as the Amendment Payments are received by such recipients:

 

a.Intercreditor Agreement. Sections 2.5(e) and 2.6(e) of the Asset Purchase
Agreement are each hereby deleted and replaced in their entirety with the
following:

 

“[Reserved]”

 

b.Key Personnel.

 

i.The definition of “Key Personnel” set forth in Exhibit A to Asset Purchase
Agreement shall be deleted and replaced in its entirety by the following:

 

““Key Personnel” shall mean Benjamin Trott.”

 

ii.Section 2.4(i) of the Asset Purchase Agreement shall be deleted and replaced
in its entirety by the following:

 

“(i) (x) Each of Benjamin Trott, Michelle Panzer, Nick Sanchez and Antoine
Imbert shall have agreed to continue their employment as an employee of the
Purchaser with no less than substantially the same salary and benefits as under
their current employment with Seller; and (y) Benjamin Trott shall have agreed
to enter into a non-competition and non-solicitation agreement applicable to the
two (2) year period following the Closing Date;”

 

c.Restrictive Covenant Agreement. The Asset Purchase Agreement shall be amended
by adding the following new Section 2.4(p):

 

“(p) Matthew Sanchez shall have agreed to enter into a non-competition and
non-solicitation agreement applicable to the two (2) year period following the
Closing Date.”

 

d.Non-Competition and Non-Solicitation Agreements. The Parties acknowledge and
agree that the non-competition and non-solicitation agreements contemplated by
Sections 2.4(i) and 2.4(p) of the Asset Purchase Agreement, to the extent the
Asset Purchase Agreement is amended hereby, shall contain non-competition and
non-solicitation covenants in substantially the form attached hereto as Exhibit
L, mutatis mutandis.

 

e.End Date. The reference to the date “August 20, 2018” in Section 7.1(b) of the
Asset Purchase Agreement shall be deemed to refer to the date “September 10,
2018”.

 

f.Conditions to the Obligations of TheMaven and Purchaser. The Asset Purchase
Agreement shall be amended by adding the following new Section 2.4(o):

 

“(o) (i) The representations and warranties of Seller set forth in Sections 3.1,
3.2 and 3.14 shall be true and correct in all material respects as of the
Closing Date, except for representations and warranties made as of a specified
date, which shall be true and correct in all material respects as of such date;
and (ii) TheMaven shall have received from the Chief Executive Officer of the
Company a certificate certifying that the condition set forth in the foregoing
clause (i) has been satisfied; and”

 



 

 

 

4.Participating Stockholders. Exhibit C to the Asset Purchase Agreement is
hereby deleted and replaced in its entirety by Exhibit M hereto.

 

5.Severance Payments. For all purposes under Section 6.8(b) of the Asset
Purchase Agreement, TheMaven and Purchaser acknowledge and agree that Purchaser
shall be responsible for all severance pay and benefits payable to any Seller
Service Provider who is not an Offered Service Provider.

 

6.Bring-Down Certification. Seller hereby certifies to TheMaven and Purchaser as
follows:

 

a.The representations and warranties of Seller set forth in Section 3 of the
Asset Purchase Agreement are true and correct in all material respects as of the
date hereof, except for representations and warranties made as of a specified
date, which are true and correct in all material respects as of such date.

 

b.Seller has performed or complied with, in all material respects, its
agreements and covenants required to be performed or complied with under the
Asset Purchase Agreement prior to the Closing.

 

7.Satisfaction by Seller of Certain Closing Conditions. From and after the date
hereof, Seller shall irrevocably be deemed to have satisfied in full each
condition set forth in Sections 2.2 and 2.4 of the Asset Purchase Agreement
(including any such condition that by its terms or nature is to be satisfied at
the Closing and was capable of being satisfied if the Closing Date were the date
hereof), in each case, solely to the extent that such condition was satisfied as
of the date hereof (including any such condition that by its terms or nature is
to be satisfied at the Closing and was capable of being satisfied if the Closing
Date were the date hereof). For the avoidance of doubt, the preceding sentence
shall not apply to Sections 2.4(i), 2.4(o) and 2.4(p) of the Asset Purchase
Agreement.

 

8.Contingent Negotiation of Merger Agreement. On condition, and solely to the
extent, that TheMaven pays the Amendment Payments to the respective recipients
thereof as set forth on Schedule 1 on or prior to the date hereof, each of the
Parties agrees to use commercially reasonable efforts to negotiate in good faith
a merger agreement, in accordance with the principles set forth on Exhibit N
and, to the extent the Parties enter into such a definitive merger agreement,
each of the Parties further agrees to use commercially reasonable efforts to
consummate in good faith the transactions contemplated by such definitive merger
agreement, and to the extent necessary, one or more other definitive agreements
with respect to such matters as are set forth in Exhibit N; provided, however,
that (x) the Parties shall be under no obligation to enter into any such merger
agreement and/or such definitive agreements and (y) in the event any such merger
agreement and/or such definitive agreements are not executed and delivered by
the Parties prior to the valid termination of the Asset Purchase Agreement
pursuant to Section 7.1 of the Asset Purchase Agreement or the Closing, as
applicable, the Asset Purchase Agreement, as amended hereby, shall be shall be
binding on the Parties, and shall govern with respect to the matters set forth
herein and therein.

 

9.Certain Payments. Until the earlier of (x) the valid termination of the Asset
Purchase Agreement pursuant to Section 7.1 of the Asset Purchase Agreement and
(y) the Closing, TheMaven shall from time to time advance to Seller the
Liabilities of Seller arising in the ordinary course of business, consistent
with past practices, from and after July 31, 2018 through to and including the
Closing pursuant to one or more promissory notes in the form of Exhibit O
hereto, which promissory notes the Parties acknowledge and agree shall be Seller
Promissory Notes. For the avoidance of doubt, it is the intention of the Parties
that the payments contemplated by the foregoing sentence be made in such amounts
and in such frequency as is from time to time necessary to prevent any such
Liabilities from becoming overdue.

 

10.Definitions. Unless the context otherwise requires, the capitalized terms
used in this Amendment shall have the meanings set forth in the Asset Purchase
Agreement. Each reference to the term “Agreement” in the Asset Purchase
Agreement shall be deemed to refer to the Asset Purchase Agreement, as amended
hereby.

 



 

 

 

11.Construction. Sections 7.5 through 7.15 and Section 7.17 of the Asset
Purchase Agreement are incorporated herein by reference, mutatis mutandis.

 

12.Continuing Effect of the Asset Purchase Agreement. This Amendment shall not
constitute an amendment of any other provision of the Asset Purchase Agreement
not expressly amended herein.

 

 

[Signature Pages Follow]

  



 

 

 

IN WITNESS WHEREOF, TheMaven, Purchaser and Seller have caused this Amendment to
be executed as of the date first written above.

 



  TheMaven, INC.                     By: /s/ James C. Heckman           Name:
James C. Heckman          Title: Chief Executive Officer                    
MAVEN COALITION, INC.                     By: /s/ James C. Heckman    Name:
James C. Heckman   Title: Chief Executive Officer                     SAY MEDIA,
INC.                     By: /s/ Matt Sanchez           Name:  Matt Sanchez  
Title:  Chief Executive Officer



 

 



 

 

 

 

 